UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TORULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForJuly 2015 Commission File No. 001-36848 Check-Cap Ltd. Check-Cap Building Abba Hushi Avenue P.O. Box 1271 Isfiya, 30090 Mount Carmel, Israel (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES.) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If “Yes” marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statement File No. 333-203384. Commencing July 21, 2015, Check-Cap Ltd. (the “Company”) intends to use the attached presentation in meetings with investors/stockholders.The materials attached as Exhibit 99.1 are incorporated by reference herein. Exhibits Presentation, dated July 2015. SIGNATURE Pursuant to the requirements of theSecuritiesExchange Act of 1934, theregistranthas duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Check-Cap Ltd. By: /s/Lior Torem Name: Lior Torem Title: Chief Financial Officer Dated: July 21, 2015
